This petition is a border-line case. For this reason a memorandum was written. Hasty pronunciation might result in a sound similar to the name sought by the petitioners. I was satisfied with the good faith of these parties and that they had been known and called by the name desired. It should be understood, it is not as a matter of course that the court's aid should be granted, even though an individual may do as he pleases with his name. The petition is granted.
In the last year or two, there has been a decided increase in the number of applications for change of name. Many of these are unquestionably deserving. Notable addresses have been made on the value of a name. It is the content that a given individual puts into his name that counts. Absolute chaos and confusion would result if everyone with a name difficult of pronunciation and of foreign origin sought a change of name. The most eminent artists, some of the commanding officers of the United States in this war, and many inconspicuous citizens with such names, by their achievement and character gradually have gained respect and admiration. *Page 461 
   An opinion written by one of our former trial judges (Dickenson, J.) in the petition of Herman Cohen for change of name (